DETAILED ACTION

Remarks
This Office Action is in response to the application 16/714456 filed on 13 December 2019.
Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,581,754 B2.
Claim 1 of the examined application (Application No. 16/714456) is mapped to claim 1 of U.S. Patent No. 10,581,754 B2 in the following table:
Application No. 16/714456
U.S. Patent No. 10,581,754 B2
1. A system for providing access to content comprising:
	a processor; and
	a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions for:
1. A system for providing access to content comprising:
	a processor; and
	a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to:
	receiving an indication of an object associated with an identifier and a context associated with an access to the object in an interface, the context determined based at least in part on an identification of an action that initiated an event;
	determine an indication of an identifier of a business object and a context associated with an access to the business object from a user interaction with a browser based interface at a user client device, the context determined based at least in part on an event including the identifier associated with the business object and an identification of an action that initiated the event;
	providing, based at least in part on the indication of the context, access to a first context-relevant subset of a body of managed content that is linked to the object and the first context-relevant subset includes content relevant to the context associated with the action or the event by:
	provide, based at least in part on the indication of the context, access to a first context-relevant subset of a body of managed content that is linked to the business object by:
	
	forming a request to the remote content management system, the request including the identifier associated with the object and the context associated with the access;
	forming a request to the remote content management system, the request including the identifier associated with the business object and the context associated with the access; receiving identifiers for the first context-relevant subset of the body of managed content that is linked to the business object in response to the request; and
	receiving identifiers for the first context-relevant subset of the body of managed content that is linked to the object in response to the request; and
	providing access to at least a portion of the first context-relevant subset of the body of managed content at the remote content management system using data associated with the object at the remote content management system to manage the portion of the first context-relevant subset of the body of managed content at the remote content management system.
	providing the identifiers for the first context-relevant subset of the body of managed content, wherein at least a portion of the body of managed content is accessed at the remote content management system using metadata stored in association with the business object at the remote content management system to manage the portion of the body of managed content, and wherein the first context-relevant subset includes content relevant to the context associated with the access including the action that initiated the event.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the examined application recites a method analogous to that of the U.S. Patent but in broader, more general language. Therefore, claim 1 of the examined application would have been obvious over the reference claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 8, and 15, the following is recited: “forming a request to the remote content management system.” There is insufficient antecedent basis for the recitation of “the remote content management system” in these claims.

As to claims 2-7, 9-14, and 16-21, the depend from claims 1, 8, and 15, respectively, and therefore inherit their deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Poppink et al. (U.S. Patent No. 7,305,381 B1, hereinafter referred to as Poppink) in view of Moore, Dennis B. (U.S. Patent Application Publication No. 20070033196 A1, hereinafter referred to as Moore).
As to claim 1, Poppink teaches a system for providing access to content comprising:
a processor (see Poppink col. 8 L49-60 and Fig. 12: processor 1202); and
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions for (see Poppink col. 8 L61-67 and Fig. 12: memory 1204 stores instructions for execution by processor 1202):
receiving an indication of an object (see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item) associated with an identifier (see Poppink Fig. 2: in an illustrative example, “Barrus” 205 corresponds a name of a particular contact, i.e. John Barrus) and a context associated with an access to the object in an interface, the context determined based at least in part on an identification of an action that initiated an event (see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item);
providing, based at least in part on the indication of the context, access to a first context-relevant subset of a body of managed content that is linked to the object and the first context-relevant subset includes content relevant to the context associated with the action or the event (see Poppink Fig. 2: picture 206 and contact info 204 presented about John Barrus; and see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item) by:
forming a request to an information appliance (see Poppink col. 13 L35-44 and Fig. 11: requester 1102 sends a request for information to an information appliance), the request including the identifier associated with the object and the context associated with the access (see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 25 L51 to col. 26 L18: illustrative example of query request includes identification information and context information);
receiving identifiers for the first context-relevant subset of the body of managed content that is linked to the object in response to the request (see Poppink col. 13 L44-52 and Fig. 11: responder 1103 responds to the query request by transmitting results; and see Poppink col. 25 L 51 to col. 26 L34: illustrative example of result includes identifiers); and
providing access to at least a portion of the first context-relevant subset of the body of managed content at the information appliance (see Poppink Fig. 2: in an illustrative example, picture 206 and contact info 204 are presented about John Barrus) using data associated with the object at the information appliance to manage the portion of the first context-relevant subset of the body of managed content at the information appliance (see Poppink Fig. 2: "Barrus" 205 corresponds a name of a particular contact, i.e. John Barrus; and see Poppink col. 16 L58 to col. 17 L10: retrieved information 204 and photograph 206 includes the contact name "John Barrus").
Poppink does not appear to explicitly disclose forming a request to a remote content management system.
However, Moore teaches a remote content management system (see Moore para. 0051 and Fig. 1: enterprise system 180 is remote from framework 100; and see Moore para. 0066 and Fig. 3: Enterprise platform 330 is an information management system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Poppink to include the teachings of Moore because it provides access to cross-functional components of backend systems, enabling a dynamic view of content that varies as the underlying accessed system components change (see Moore para. 0062).

As to claim 2, Poppink as modified by Moore teaches wherein the data associated with the object at the remote content management system (see Moore para. 0051 and Fig. 1: enterprise system 180 is remote from framework 100; and see Moore para. 0066 and Fig. 3: Enterprise platform 330 is an information management system) includes the identifier associated with the object (see Poppink Fig. 2: "Barrus" 205 corresponds a name of a particular contact; and see Poppink col. 16 L58 to col. 17 L10: retrieved information 204 and photograph 206 includes the contact name "John Barrus").

As to claim 3, Poppink as modified by Moore teaches wherein providing the access comprises incorporating at least the portion of the body of managed content into the interface (see Poppink Fig. 2: in an illustrative example, picture 206 and contact info 204 are presented about John Barrus in the same interface in which the email message 201 is shown).

As to claim 4, Poppink as modified by Moore teaches wherein providing the access comprises incorporating one or more identifiers of the at least the portion of the body of managed content into the interface (see Poppink Fig. 2: identifiers shown in the interface include contact name, email address, phone number, zip code, etc.).

As to claim 5, Poppink as modified by Moore teaches wherein the first context-relevant subset comprises a document relevant to the context (see Poppink col. 15 L20-39: results retrieved from information appliances 804 include documents).

As to claim 6, Poppink as modified by Moore teaches wherein the first context-relevant subset is determined based on a permission associated with a user who initiated the action (see Poppink col. 27 L37-44: user permissions; and see Moore para. 0040 and 0061: user access to content is determined based user permissions).

As to claim 7, Poppink as modified by Moore teaches wherein data stored at the remote content management system (see Moore para. 0051 and Fig. 1: enterprise system 180 is remote from framework 100; and see Moore para. 0066 and Fig. 3: Enterprise platform 330 is an information management system) is metadata linking the identifier of the object with the first context-relevant subset of the body of managed content (see Poppink col. 26 L18-33: illustrative example of a result, includes name, item ID, URL, and other identifiers).

As to claim 8, Poppink teaches a method for providing access to content comprising:
receiving an indication of an object (see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item) associated with an identifier (see Poppink Fig. 2: in an illustrative example, “Barrus” 205 corresponds a name of a particular contact, i.e. John Barrus) and a context associated with an access to the object in an interface, the context determined based at least in part on an identification of an action that initiated an event (see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item);
providing, based at least in part on the indication of the context, access to a first context-relevant subset of a body of managed content that is linked to the object and the first context-relevant subset includes content relevant to the context associated with the action or the event (see Poppink Fig. 2: picture 206 and contact info 204 presented about John Barrus; and see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item) by:
forming a request to an information appliance (see Poppink col. 13 L35-44 and Fig. 11: requester 1102 sends a request for information to an information appliance), the request including the identifier associated with the object and the context associated with the access (see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 25 L51 to col. 26 L18: illustrative example of query request includes identification information and context information);
receiving identifiers for the first context-relevant subset of the body of managed content that is linked to the object in response to the request (see Poppink col. 13 L44-52 and Fig. 11: responder 1103 responds to the query request by transmitting results; and see Poppink col. 25 L 51 to col. 26 L34: illustrative example of result includes identifiers); and
providing access to at least a portion of the first context-relevant subset of the body of managed content at the information appliance (see Poppink Fig. 2: in an illustrative example, picture 206 and contact info 204 are presented about John Barrus) using data associated with the object at the information appliance to manage the portion of the first context-relevant subset of the body of managed content at the information appliance (see Poppink Fig. 2: "Barrus" 205 corresponds a name of a particular contact, i.e. John Barrus; and see Poppink col. 16 L58 to col. 17 L10: retrieved information 204 and photograph 206 includes the contact name "John Barrus").
Poppink does not appear to explicitly disclose forming a request to a remote content management system.
However, Moore teaches a remote content management system (see Moore para. 0051 and Fig. 1: enterprise system 180 is remote from framework 100; and see Moore para. 0066 and Fig. 3: Enterprise platform 330 is an information management system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Poppink to include the teachings of Moore because it provides access to cross-functional components of backend systems, enabling a dynamic view of content that varies as the underlying accessed system components change (see Moore para. 0062).

As to claim 9, see the rejection of claim 2 above.

As to claim 10, see the rejection of claim 3 above.

As to claim 11, see the rejection of claim 4 above.

As to claim 12, see the rejection of claim 5 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Poppink teaches a non-transitory computer readable medium comprising instructions for (see Poppink col. 8 L61-67 and Fig. 12: memory 1204 stores instructions for execution by processor 1202):
receiving an indication of an object (see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item) associated with an identifier (see Poppink Fig. 2: in an illustrative example, “Barrus” 205 corresponds a name of a particular contact, i.e. John Barrus) and a context associated with an access to the object in an interface, the context determined based at least in part on an identification of an action that initiated an event (see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item);
providing, based at least in part on the indication of the context, access to a first context-relevant subset of a body of managed content that is linked to the object and the first context-relevant subset includes content relevant to the context associated with the action or the event (see Poppink Fig. 2: picture 206 and contact info 204 presented about John Barrus; and see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 5 L37-45: user provides indication that he/she is interested in obtaining more information about a particular item) by:
forming a request to an information appliance (see Poppink col. 13 L35-44 and Fig. 11: requester 1102 sends a request for information to an information appliance), the request including the identifier associated with the object and the context associated with the access (see Poppink col. 4 L34-52: based on a user's context, the invention issues one or more queries; and see Poppink col. 25 L51 to col. 26 L18: illustrative example of query request includes identification information and context information); 
receiving identifiers for the first context-relevant subset of the body of managed content that is linked to the object in response to the request (see Poppink col. 13 L44-52 and Fig. 11: responder 1103 responds to the query request by transmitting results; and see Poppink col. 25 L 51 to col. 26 L34: illustrative example of result includes identifiers); and
providing access to at least a portion of the first context-relevant subset of the body of managed content at the information appliance (see Poppink Fig. 2: in an illustrative example, picture 206 and contact info 204 are presented about John Barrus) using data associated with the object at the information appliance to manage the portion of the first context-relevant subset of the body of managed content at the information appliance (see Poppink Fig. 2: "Barrus" 205 corresponds a name of a particular contact, i.e. John Barrus; and see Poppink col. 16 L58 to col. 17 L10: retrieved information 204 and photograph 206 includes the contact name "John Barrus").
Poppink does not appear to explicitly disclose forming a request to a remote content management system.
However, Moore teaches a remote content management system (see Moore para. 0051 and Fig. 1: enterprise system 180 is remote from framework 100; and see Moore para. 0066 and Fig. 3: Enterprise platform 330 is an information management system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Poppink to include the teachings of Moore because it provides access to cross-functional components of backend systems, enabling a dynamic view of content that varies as the underlying accessed system components change (see Moore para. 0062).

As to claim 16, see the rejection of claim 2 above.

As to claim 17, see the rejection of claim 3 above.

As to claim 18, see the rejection of claim 4 above.

As to claim 19, see the rejection of claim 5 above.

As to claim 20, see the rejection of claim 6 above.

As to claim 21, see the rejection of claim 7 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to configurable views of context-relevant content.
a.	Hess et al.; “Methods And Apparatus To Recall Context Relevant Information”; U.S. PGPub. No. 20070136245 A1.
Teaches capture events and retrieve context relevant information related to the events (see abstract and Figs. 12-13).
In an illustrative example, “potentially related documents” are displayed with an email message (see Figs. 3 and 14).
b.	Apollonsky et al.; “Contextual Relevance Engine And Knowledge Delivery System”; U.S. Patent No. 7,139,757 B1.
Teaches providing contextually relevant content from a library of information, according to a user’s working context (see abstract and Figs. 1-2).
c.	Hammond et al.; “Method And System For Assessing Relevant Properties Of Work Contexts For Use By Information Services”; U.S. PGPub. No. 20060271535 A1.
Teaches observing user interactions to generate a context representation of the user’s current task and automatically retrieving information related to the user’s context (see abstract and para. 0018).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163